Name: Decision No 1/92 of the EEC-Finland Joint Committee of 25 May 1992 altering the limits expressed in ecus in Article 8 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-08-12

 Avis juridique important|21992D0812(02)Decision No 1/92 of the EEC-Finland Joint Committee of 25 May 1992 altering the limits expressed in ecus in Article 8 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 229 , 12/08/1992 P. 0015 - 0015DECISION NO 1/92 OF THE EEC-FINLAND JOINT COMMITTEEof 25 May 1992 altering the limits expressed in ecus in Article 8 of Protocol No 3 concerning the definition of the concept of 'originating products` and methods of administrative cooperation (92/415/EEC) THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed in Brussels on 5 October 1973, Having regard to Protocol No 3 concerning the definition of the concept of 'originating products` and methods of administrative cooperation, and in particular Article 28 thereof, Whereas the equivalents of the European currency unit in some national currencies on 1 October 1990 were lower than their equivalents on 3 October 1988; whereas this fact, as a result of the automatic change of base date provided for in Article 8 (4) of Protocol No 3, would lead, on the conversion into the national currencies concerned, to a lowering of the effective limits for simplified documentary requirements; whereas, in order to avoid this, the limits expressed in ecus should be raised, HAS DECIDED AS FOLLOWS: Article 1 Article 8 of Protocol No 3 is hereby amended as follows: (a) in paragraph 1 (c), 'ECU 4 800` shall be replaced by 'ECU 5 110`; (b) in paragraph 2, 'ECU 340` shall be replaced by 'ECU 365` and 'ECU 960` by 'ECU 1 025`. Article 2 This Decision shall apply from 1 May 1991. Done at Brussels, 25 May 1992. For the Joint Committee The President G. AVERY